 PS-8
 8/88
                              UNITED STATES DISTRICT COURT
                                          for the
                           EASTERN DISTRICT OF NORTH CAROLINA

 U.S.A. vs. Byron Charles Peay                                                     Docket No. 5:20-CR-272-1D

                            Petition for Action on Conditions of Pretrial Release

     COMES NOW Haley Allison Huntley, U.S. Probation Officer of the court, presenting an official report
 upon the conduct of defendant, Byron Charles Peay, who was placed under pretrial release supervision by
 the Honorable Robert T. Numbers, II, U.S. Magistrate Judge, sitting in the Court at Raleigh, on the 24th
 day of June, 2020.

 RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
 FOLLOWS: On or about March 11, 2021, the defendant committed the offense of Possession of More
 Than One-Half Ounce of Marijuana but Not More Than One and One-Half Ounces of Marijuana and Rear
 Lamps Violation in Sanford, NC (21CR700664).

 PRAYING THAT THE COURT WILL ORDER that a bond hearing be scheduled to determine if the
 defendant’s bond should be revoked.

 Reviewed and approved,                                   I declare under penalty of perjury that the foregoing
                                                          is true and correct.


 /s/ Eddie J. Smith                                       /s/ Haley Allison Huntley
 Eddie J. Smith                                           Haley Allison Huntley
 Supervising U.S. Probation Officer                       U.S. Probation Officer
                                                          150 Rowan Street Suite 110
                                                          Fayetteville, NC 28301
                                                          Phone: 910-354-2533
                                                          Executed On: March 15, 2021

                                          ORDER OF THE COURT

 Consideredand
Considered          orderedontheMarch
               andordered          May16,
                                 _______15,2021
                                            2015
                                           day of __________________,
                                                    . It is further ordered2021,  anddocument
                                                                            that this ordered filed
                                                                                                shalland
                                                                                                      be made  part
                                                                                                         filed and
 of thea records
made              in the
         part of the     above
                      records incase.
                                 the above case.

 ________________________________
 Robert T. Numbers, II
 U.S. Magistrate Judge
____________________________________
Robert T. Numbers, II
United States Magistrate Judge




                  Case 5:20-cr-00272-D Document 42 Filed 03/16/21 Page 1 of 1
